741 N.W.2d 19 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Daniel Robert AYLWARD, Defendant-Appellant.
Docket No. 134453. COA No. 269693.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*20 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.